FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                          March 27, 2019
                         _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
 DANIELLE ALFARO,

       Plaintiff - Appellant,

 v.                                                          No. 18-1394
                                                (D.C. No. 1:18-CV-00737-MSK-SKC)
 COUNTY OF ARAPAHOE; CITY OF                                  (D. Colo.)
 CENTENNIAL; JOHN AND JANE
 DOES,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before McHUGH, KELLY, and MORITZ, Circuit Judges.
                  _________________________________

      Danielle Alfaro, proceeding pro se, appeals the district court’s order

dismissing her complaint for lack of subject-matter jurisdiction.1 For the reasons

explained below, we affirm.




      *
         After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment isn’t binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel.
But it may be cited for its persuasive value. See Fed. R. App. P. 32.1; 10th Cir. R.
32.1.
       1
         We liberally construe pro se pleadings, but we won’t act as Alfaro’s
advocate. See James v. Wadas, 724 F.3d 1312, 1315 (10th Cir. 2013).
       Alfaro filed a complaint in federal district court alleging various constitutional

violations in connection with her state-court divorce and child-custody proceedings.

In fact, all of her claims—the 76 that she included in her original complaint and the

31 that she added in two amendments—challenged the conduct and decisions of the

state-court judge presiding over those divorce and child-custody proceedings. Alfaro

asked for monetary and injunctive relief. She also requested mandamus relief, asking

the district court to “issu[e] immediate summary judg[]ment” and to “dismiss[],

revers[e], vacat[e], and/or quash[] all biased, prejudicial, and/or void judg[]ments

issued at any time during the [state-court] proceedings.” R. 74.

       Acting sua sponte, the magistrate judge issued a show-cause order to Alfaro,

asking her to “articulat[e] the basis for the court’s subject[-]matter jurisdiction.” Id.

at 61; see also 1mage Software, Inc. v. Reynolds & Reynolds Co., 459 F.3d 1044,

1048 (10th Cir. 2006) (noting federal courts’ “independent obligation to determine

whether subject-matter jurisdiction exists, even in the absence of a challenge from

any party” (quoting Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006))). Alfaro

filed a response, which the magistrate judge found unpersuasive. The magistrate

judge recommended dismissing Alfaro’s complaint without prejudice for lack of

subject-matter jurisdiction.

       The district court adopted the magistrate judge’s recommendation over

Alfaro’s objections. It first noted, like the magistrate judge did, that federal courts

lack jurisdiction over domestic-relations cases. See Ankenbrandt v. Richards, 504
U.S. 689, 703 (1992) (holding that federal courts lack power “to issue divorce,

                                             2
alimony, and child[-]custody decrees”); Hunt v. Lamb, 427 F.3d 725, 727 (10th Cir.

2005) (holding that district court lacked jurisdiction over child-custody dispute). This

is known as the domestic-relations exception, and under it, a federal court cannot

“reopen, reissue, correct, or modify” an order in a domestic-relations case. Leathers

v. Leathers, 856 F.3d 729, 756 (10th Cir. 2017) (finding domestic-relations exception

inapplicable because litigant sought to enforce divorce decree, not to “reopen,

reissue, correct, or modify” it). The district court then rejected Alfaro’s contention

that she “[was] not directly litigating the prior divorce and child[-]custody decree,

but instead, [was] pursuing independent federal and state constitutional and statutory

claims that merely happen to involve [the state-court judge’s] conduct during those

proceedings.” R. 227. In so doing, the district court concluded that “all of [Alfaro’s]

claims attack orders issued” in the state divorce and child-custody proceedings. Id.

Thus, the district court determined that it lacked subject-matter jurisdiction under the

domestic-relations exception.

      Further, the district court agreed with the magistrate judge that the Rooker-

Feldman doctrine barred it from reviewing any final state-court judgment in the

divorce and child-custody proceedings. The Rooker-Feldman doctrine bars federal

courts from hearing “cases brought by state-court losers complaining of injuries

caused by state-court judgments rendered before the district[-]court proceedings

commenced and inviting district[-]court review and rejection of those judgments.”

Exxon Mobile Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). And it

noted that Alfaro complained of injuries caused by state-court judgments. See

                                            3
Wideman v. Colorado, 242 F. App’x 611, 614 (10th Cir. 2007) (unpublished) (finding

appellant’s claims barred by Rooker-Feldman doctrine because they were “little more

than thinly disguised efforts to overturn, or at least call into question the validity of,

the rulings entered against him” in state-court child-custody dispute).

       Additionally, the district court noted that if the state-court proceedings were

ongoing, it would decline to exercise jurisdiction under the Younger abstention

doctrine. That doctrine requires a federal court to decline to hear a case when

ongoing state judicial proceedings implicate an important state interest and afford an

adequate opportunity to litigate federal constitutional issues. See Winnebago Tribe of

Neb. v. Stovall, 341 F.3d 1202, 1204 (10th Cir. 2003). Here, the district court noted

that it wasn’t clear whether the state-court proceedings were ongoing. But to the

extent that they were, the Younger abstention doctrine applied. See Wideman, 242 F.

App’x at 614 (concluding that “to the extent [appellant’s] complaints assert claims

that involve matters still pending in Colorado state court, those claims are subject to

dismissal pursuant to the Younger abstention doctrine”). Accordingly, the district

court dismissed Alfaro’s complaint without prejudice. Alfaro appeals.2




       2
        We usually lack jurisdiction to review the dismissal of a complaint without
prejudice. See B. Willis, C.P.A., Inc. v. BNSF Ry. Corp., 531 F.3d 1282, 1296 n.15
(10th Cir. 2008) (explaining that dismissal without prejudice is usually nonfinal and
nonappealable because party can amend complaint). But we have jurisdiction here
because the district court dismissed the entire action, not just the complaint. See id.
(explaining that “dismissal of the entire action is ordinarily final” (quoting Moya v.
Schollenbarger, 465 F.3d 444, 449 (10th Cir. 2006))).
                                             4
      Our review is de novo. Guttman v. Khalsa, 446 F.3d 1027, 1031 (10th Cir.

2006) (noting de novo review of dismissal for lack of subject-matter jurisdiction).

Alfaro asserts, as she did below, that her complaint is “not barred by” the domestic-

relations exception because she “is not seeking” to have this court issue any

domestic-relations orders. Aplt. Br. 18. She explains that she’s instead “asking that

this [c]ourt ensure that [her] rights are upheld.” Id. But Alfaro asks us to uphold her

rights by “rectif[ying]” the state court’s “void, unconstitutional, [and] unenforceable

orders.” Id. This we cannot do.

      The domestic-relations exception applies “[i]f the federal court is called upon

to decide those issues regularly decided in state[-]court domestic[-]relations actions.”

Vaughan v. Smithson, 883 F.2d 63, 65 (10th Cir. 1989). And here, Alfaro asks us to

do exactly that. She specifically “prays that each order in the [d]omestic [c]ase to

date is scrutinized for its legal merits.” Aplt. Br. 35. Such scrutiny would necessarily

entail “decid[ing] those issues regularly decided in state[-]court domestic[-]relations

actions.” Vaughan, 883 F.2d at 65. Accordingly, as the district court determined, the

domestic-relations exception applies.

      Further, Alfaro’s suggestion that federal jurisdiction exists because the state

court “issued void, unconstitutional, and unenforceable orders” is unavailing. Aplt.

Br. 27–28. Federal “courts do not have jurisdiction ‘over challenges to state-court

decisions in particular cases arising out of judicial proceedings even if those

challenges allege that the state court’s action was unconstitutional.’” Van Sickle v.

Holloway, 791 F.2d 1431, 1436 (10th Cir. 1986) (quoting D.C. Court of Appeals v.

                                           5
Feldman, 460 U.S. 462, 486 (1983)). Indeed, as the district court concluded,

reviewing the merits of final state-court orders “is precisely the type of claim

encompassed by the Rooker-Feldman doctrine.” Jackson v. Davidson, 272 F. App’x

722, 723 (10th Cir. 2008) (unpublished) (finding that Rooker-Feldman doctrine

barred claim “seek[ing] to enjoin the enforcement of [a] state-court divorce decree”).

Further, to the extent that the state-court proceedings are ongoing, the district court

properly concluded that Younger abstention would apply. See Thompson v. Romeo,

728 F. App’x 796, 798 (10th Cir. 2018) (unpublished) (holding that district court

properly applied Younger abstention to dismiss claims arising from allegedly

unconstitutional orders entered in ongoing state-court divorce and child-custody

proceeding).

      Thus, we affirm. Additionally, we deny Alfaro’s motion to supplement the

record with documents that weren’t before the district court. See Leatherwood v.

Allbaugh, 861 F.3d 1034, 1051 (10th Cir. 2017) (“We will not consider material

outside the record that was not before the district court unless it is necessary to ‘truly

disclose[ ] what occurred in the district court.’” (alteration in original) (quoting Fed.

R. App. P. 10(e)). And as a final matter, we grant Alfaro’s motion to proceed in

forma pauperis and remind her of her obligation to continue making payments until




                                            6
the filing fee is paid in full. See 28 U.S.C. § 1915(b).


                                             Entered for the Court


                                             Nancy L. Moritz
                                             Circuit Judge




                                            7